 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                      )                      Case No. 1:19-cv-00031-SAB
10   GINA MEDINA CARRANZA,            )
                                      )                      ORDER RE STIPULATION FOR
11            Plaintiff,              )                      EXTENSION OF TIME
                                      )
12       vs.                          )                      (ECF No. 15)
                                      )
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14                                    )
              Defendant.              )
15                                    )
16
17            Pursuant to the stipulation of the parties, and for good cause, IT IS HEREBY ORDERED
18   that:
19            1.      Plaintiff’s opening brief shall be filed on or before September 15, 2019;
20            2.      Defendant’s response shall be filed on or before October 15, 2019; and
21            3.      Plaintiff’s reply, if any, shall be filed on or before October 30, 2019.
22
23   IT IS SO ORDERED.

24   Dated:        August 2, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                    1
